

114 S488 IS: To amend title XVIII of the Social Security Act to allow physician assistants, nurse practitioners, and clinical nurse specialists to supervise cardiac, intensive cardiac, and pulmonary rehabilitation programs.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 488IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Schumer (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to allow physician assistants, nurse practitioners,
			 and clinical nurse specialists to supervise cardiac, intensive cardiac,
			 and pulmonary rehabilitation programs.
	
		1.Allowing physician
			 assistants, nurse practitioners, and clinical nurse specialists to
			 supervise
			 cardiac, intensive cardiac, and pulmonary rehabilitation programs
			(a)Cardiac and
 intensive cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended—
 (1)in paragraph (1)—
 (A)by striking physician-supervised; and
 (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end;
 (2)in paragraph (2)—
 (A)in subparagraph (A)(iii), by striking the period at the end and inserting a semicolon; and
 (B)in subparagraph (B), by striking a physician and inserting a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and
 (3)in paragraph (4)(A), in the matter preceding clause (i)—
 (A)by striking physician-supervised; and
 (B)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) after paragraph (3).
					(b)Pulmonary
 rehabilitation programsSection 1861(fff)(1) of the Social Security Act (42 U.S.C. 1395x(fff)(1)) is amended—
 (1)by striking physician-supervised; and
 (2)by inserting under the supervision of a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)) before the period at the end.
				(c)Effective
 dateThe amendments made by this section shall apply to items and services furnished on or after the date that is one year after the date of the enactment of this Act.